DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 Response to Amendment
Claims 1-21 are pending. 
Claims 1, 4-10 , 12-16, 18, 20, and 21 are amended.

Claim Rejections - 35 USC § 112
Claim 4-10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 is led to be indefinite because it recites “ a second straightening section comprises a second set of rollers” twice . It is not clear if they are the same structure or not. For the purpose of examination , it will be assumed that  both limitation refer to the same structure. Further correction and clarification is required. All the dependent claims inherit the same issue. 
Claim 5 is led to be indefinite because it recites “second suture straightening section”. Claim 1 on which claim 5 depends on discloses a “second straightening section”. It is unclear if the structure of 5 refers back to structure “second straightening section” of claim 1. For the purpose of examination, it will be assumed that both structures are the same.   Further correction and clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey (US 20040177594) in view of Schuler (US 3972418) and Knewtson (US 8763436).
Regarding claim 1, Dey discloses a suture package (Fig.2) comprising: a suture housing; a suture disposed on said suture housing (Fig.2-4), wherein said suture includes a suture thread (28) having an outer diameter (Fig. 4); a suture dispensing path for removing said suture thread from said suture housing (Fig.2-4).
However, Dey does not explicitly discloses a suture straightening assembly provided on said suture housing, said suture straightening assembly defining a suture dispensing path for removing said suture thread from said suture housing; said suture straightening assembly including a first straightening section that is configured to apply first bi-directional flexing forces upon an exterior surface of said suture thread within a first plane as said suture thread is drawn along the suture dispensing path, and a second straightening section that is configured to apply second bi-directional flexing forces upon the exterior surface of said suture thread within a second plane as said suture thread is drawn along the suture dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another; wherein said first straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread, wherein each of said rollers of said first straightening section includes an outer perimeter having a concave- shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section define a first distance that is less than the outer diameter of said suture thread.  
With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5; Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 
Knewtson is relevant to this issue and discloses wire straightening device(Fig.1,2)  wherein a straightening assembly (10) is provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section (20) that is configured to apply first bi-directional flexing forces (Col1, Line 26,27;Fig.1; 36,40,44 rollers applying force in one direction while 34,38,42 applying force in the opposite direction ) upon an exterior surface of said thread (12)  within a first plane (Col4, line 35) as said thread is drawn along the dispensing path (Fig.1) , and a second straightening section that is configured to apply second bi-directional flexing forces (Col1, Line 26,27;Fig.1; 236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) upon the exterior surface of said thread (12)within a second plane (Col.4, line 37)  as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40); first straightening section comprises a first set of rollers (Fig.3) that is configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread; said first set of rollers of said first straightening section comprises first rollers (Knewtson; Fig.3; 36,40,44)  that are located on a first lateral side of said suture thread and opposing second rollers (Knewtson, Fig.3;34,38,42) that are located on a second side of said thread. Although, the apparatus of Knewtson is used for the purpose of straightening wires; the teaching and suggestion of Knewtson is capable of being applied to a suture housing for the purpose of straightening the suture in multiple planes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey-Schuler to incorporate a straightening assembly is provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section that is configured to apply first bi-directional flexing forces upon an exterior surface of said thread within a first plane as said thread is drawn along the dispensing path , and a second straightening section that is configured to apply second bi-directional flexing forces upon the exterior surface of said thread within a second plane as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another; wherein said first straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).
	With regards to the limitation “wherein each of said rollers of said first straightening section includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section define a first distance that is less than the outer diameter of said suture thread .The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, the first straightening section would have an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section must have a first diameter that is that is less than the outer diameter of said suture thread. 

Regarding claim 2, Dey- Schuler- Knewtson discloses, first and second planes are perpendicular to one another (Knewtson; Col.4, line 38-40).

Regarding claim 3, Dey- Schuler- Knewtson discloses, one of said first and second planes is a horizontal plane and the other of said first and second planes is a vertical plane (Knewtson; Col.4, line 35-38).
Regarding claim 4, Dey- Schuler -Knewtson discloses,  wherein said second straightening section (22) comprises a second set of rollers (Fig.4; 234, 236, 238, 240, 242, and 244) that is configured to apply the second bi-directional flexing forces upon the exterior surface of said suture thread within said second plane (Fig.1,4)  as said suture thread is drawn along the suture dispensing path, and wherein said second straightening section comprises a second set of rollers (Fig. 4; 234, 236, 238, 240, 242, and 244)configured to apply the second bi- directional flexing forces (236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) upon the exterior surface of said suture thread, said second set of rollers including a series of first rollers (236,260, 244 )  located above said suture thread and an opposing series of second rollers (234, 238, and 242) located below said suture thread.
With regards to the limitation “wherein each of said rollers of said second straightening assembly includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly define the first distance that is less than the outer diameter of said suture thread.” The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, second straightening assembly would include an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly would have a  first distance that is less than the outer diameter of said suture thread.

Regarding claim 5, Dey- Schuler -Knewtson discloses, rollers of said first-straightening section are located on opposite lateral sides of the suture dispensing path and said rollers of said second suture straightening section are located above and below the suture dispensing path (Knewtson; Fig. 1,2) .

Regarding claim 6, Dey- Schuler- Knewtson discloses suture straightening assembly is mounted on said suture housing (Schuler, Fig.5, 34) and has a suture thread inlet and a suture thread outlet, and wherein said first and second straightening sections (Knewtson; 20,22)  are located between the suture thread inlet and the suture thread outlet of said suture straightening assembly (Knewtson ;As shown in fig.2 , thread 12 enters the assembly through a circular structure 400 which allows the thread to go through the assembly; hence it is considered to be the inlet and the wire comes from the opposite side through a circular structure which is considered to be the outlet). 

Regarding claim 7, Dey-Schuler-Knewtson discloses, first and second straightening sections (Knewtson; 20,22)  are adjacent to one another (Fig.2) within said suture straightening assembly.

Regarding claim 8, Dey- Schuler-Knewtson discloses first straightening section (20) is closer to the suture thread inlet of said suture straightening assembly than said second straightening section  (Fig.2).

Regarding claim 10, Dey- Schuler-Knewtson discloses, first rollers (Fig.3; 36,40,44) of said first straightening section are  mounted on a first carriage (30) that aligns said rollers of said first set of rollers (Fig.3) with said first plane (Horizontal plane), and wherein rollers of second straightening section (Fig.4; 234, 236, 238, 240, 242, and 244 ) is mounted on a second carriage (230) that aligns said rollers of said second straightening section  (Fig.4) with said second plane (Vertical plane).

Regarding claim 11, Dey- Schuler-Knewtson suture comprises a needle (10)  secured to an end of said suture thread (Fig.3), and wherein said suture housing comprises a tray (Fig.3)  including a suture channel (Fig.4;70)for said suture thread and a needle park (100) that engages said needle for securing said needle to said tray (Fig.3) .


Regarding claim 12, Dey discloses A suture package (Fig.2) comprising: a suture housing including a tray (Fig.2, 3) having a suture channel (70); at least one suture (28) disposed on said suture housing (Fig.4), wherein said at least one suture includes a suture thread (Fig.4, 28) disposed within said suture channel (Fig.4) of said tray and a suture dispensing path (Fig.3, 4) for removing said suture thread from said suture housing.
However, Dey does not explicitly disclose a suture straightening assembly provided on said suture housing, said suture straightening assembly defining a suture dispensing path for removing said suture thread from said suture housing; said suture straightening assembly including a first suture thread straightening section that is configured to apply first flexing forces within a first plane upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second suture thread straightening section that is configured to apply second flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another; wherein said first suture thread straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread, wherein each of said rollers of said first straightening section includes an outer perimeter having a concave- shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section define a first distance that is less than the outer diameter of said suture thread.  
With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5; Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 
Knewtson is relevant to this issue and discloses, straightening assembly defining a dispensing path for removing wire thread straightening assembly(Fig.1;Wire feed path)  including a first thread straightening section (20) that is configured to apply first bi-directional flexing forces (Col1, Line 26,27;Fig.1; 36,40,44 rollers applying force in one direction while 34,38,42 applying force in the opposite direction) within a first plane (Col4, line 35) upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path (Fig.1,14) , and a second suture thread straightening section that is configured to apply second bi-directional flexing forces (Col1, Line 26,27;Fig.1; 236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) within a second plane (Col.4, line 37) upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path(Fig.1,14) , wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40); first straightening section comprises a first set of rollers (Fig.3) that is configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread; said first set of rollers of said first straightening section comprises first rollers (Knewtson; Fig.3; 36,40,44)  that are located on a first lateral side of said suture thread and opposing second rollers (Knewtson, Fig.3;34,38,42) that are located on a second side of said thread. Although, the apparatus of Knewtson is used for the purpose of straightening wires; the teaching and suggestion of Knewtson is capable of being applied to a suture housing for the purpose of straightening the suture in multiple planes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey-Schuler to incorporate a straightening assembly being provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section that is configured to apply first bi-directional flexing forces upon an exterior surface of said thread within a first plane as said thread is drawn along the dispensing path , and a second straightening section that is configured to apply second bi-directional flexing forces upon the exterior surface of said thread within a second plane as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another; wherein said first straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).
	With regards to the limitation “wherein each of said rollers of said first suture thread straightening section includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first suture thread straightening section define a first distance that is less than the outer diameter of said suture thread .The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, the first straightening section would have an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section must have a first diameter that is that is less than the outer diameter of said suture thread. 

Regarding claim 13, Dey- Schuler-Knewtson discloses, wherein said second suture thread straightening section (22) comprises a second set of rollers (Fig.4) that is configured to apply the second bi-directional flexing forces within said second plane (Fig.4,as the thread 12 is drawn in the direction 14, it would experience flexing force within the vertical plane; Fig.1; 236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction)  plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path (Fig.4) , wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40), and wherein said second suture thread straightening section comprises a second set of rollers (Fig. 4; 234, 236, 238, 240, 242, and 244)configured to apply the second bi- directional flexing forces (236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) upon the exterior surface of said suture thread, said second set of rollers including a series of first rollers (236,260, 244 )  located above said suture thread and an opposing series of second rollers (234, 238, and 242) located below said suture thread.
With regards to the limitation “wherein each of said rollers of said second straightening assembly includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly define the first distance that is less than the outer diameter of said suture thread.” The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, second straightening assembly would include an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly would have a  first distance that is less than the outer diameter of said suture thread.
Regarding claim 14, Dey- Schuler-Knewtson discloses the first bi-directional flexing forces applied by said rollers( 36,40,44 rollers applying force in one direction while 34,38,42 are applying force in the opposite direction)  of said first suture thread straightening section (20) flex said suture thread in two opposite directions within said first plane, and wherein the second bi-directional flexing forces applied by said rollers (236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) of second suture thread straightening section flex said suture thread in two opposite directions within said second plane. The suture packaging of Dey-Knewtson is inherently fulfills the metes and bounds because the combination of Dey-Knewtson has all the necessary structures to perform the limitation.
Regarding claim 15, Dey- Schuler -Knewtson discloses, rollers of said first suture straightening section are located on opposite lateral sides of the suture dispensing path and said rollers of said second suture straightening section are located above and below the suture dispensing path (Knewtson; Fig. 1,2) .
Regarding claim 16, Dey- Schuler-Knewtson discloses rollers (34, 36, 38, 40, 42, and 44) of said first suture thread straightening section (Fig. 3; 20)  are is mounted on a first carriage that (30) aligns said rollers of said first suture thread straightening section  (Fig.3) with the first plane (Horizontal plane), and wherein said rollers (Fig.4; 234, 236, 238, 240, 242, and 244) of second suture thread straightening section  (Fig.4; 22) is mounted on a second carriage (230) that aligns said rollers of said second suture thread straightening section (22)  with said second plane (Vertical plane).
Regarding claim 17, Dey- Schuler-Knewtson discloses suture thread disposed within said suture channel has a curved configuration (Dey, Fig.2-4), wherein a needle (10) is secured to an end of said suture thread (Fig.3), and wherein said tray (30) includes a needle park (100) for securing said needle to said suture housing.

Regarding claim 18, Dey discloses A suture package comprising: a suture housing including a tray (30) having a suture channel (70) and a needle park (100) ; at least one suture (28) disposed on said suture housing (Fig.4) , wherein said at least one suture includes a suture thread (28) disposed within said suture channel (70)  of said tray (30) and a needle (10) secured to an end of said suture thread that is secured to said tray at said needle park (Fig.3)  ; and a suture dispensing path (Fig.3,4) for removing said suture thread from said tray of said suture housing.
However, Dey does not explicitly discloses a suture straightening assembly provided on said suture housing, said suture straightening assembly including a first suture thread straightening section that is configured to apply first bi-directional flexing forces within a first plane upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, and a second suture thread straightening section that is configured to apply second bi-directional flexing forces within a second plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path, wherein said first and second suture thread straightening sections are adjacent to one another within said suture straightening assembly, and wherein said first and second planes extend along axes that define an angle relative to one another;  wherein said first suture thread straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread, wherein each of said rollers of said first straightening section includes an outer perimeter having a concave- shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section define a first distance that is less than the outer diameter of said suture thread.  
With regards to the limitation “a suture straightening assembly provided on said suture housing”, Schuler is in the field of endeavor and discloses a suture straightening assembly (34, Fig.5; Col: 5, line 55-63) provided on said suture housing (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey to incorporate a suture straightening assembly provided on said suture housing as taught by Schuler for the purpose of enhancing the straightening effect. 
Knewtson is relevant to this issue and discloses, straightening assembly defining a dispensing path for removing wire thread straightening assembly(Fig.1;Wire feed path)  including a first thread straightening section (20) that is configured to apply first bi-directional flexing forces (Col1, Line 26,27;Fig.1; 36,40,44 rollers applying force in one direction while 34,38,42 applying force in the opposite direction) within a first plane (Col4, line 35) upon an exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path (Fig.1,14) , and a second suture thread straightening section that is configured to apply second bi-directional flexing forces (Col1, Line 26,27;Fig.1; 236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) within a second plane (Col.4, line 37) upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path(Fig.1,14) , wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40); first straightening section comprises a first set of rollers (Fig.3) that is configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread; said first set of rollers of said first straightening section comprises first rollers (Knewtson; Fig.3; 36,40,44)  that are located on a first lateral side of said suture thread and opposing second rollers (Knewtson, Fig.3;34,38,42) that are located on a second side of said thread. Although, the apparatus of Knewtson is used for the purpose of straightening wires; the teaching and suggestion of Knewtson is capable of being applied to a suture housing for the purpose of straightening the suture in multiple planes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Dey-Schuler to incorporate a straightening assembly being provided, straightening assembly defining a dispensing path for removing wire thread; straightening assembly including a first straightening section that is configured to apply first bi-directional flexing forces upon an exterior surface of said thread within a first plane as said thread is drawn along the dispensing path , and a second straightening section that is configured to apply second bi-directional flexing forces upon the exterior surface of said thread within a second plane as said thread is drawn along the dispensing path, wherein said first and second planes extend along axes that define an angle relative to one another; wherein said first straightening section comprises a first set of rollers configured to apply the first bi-directional flexing forces upon the exterior surface of said suture thread, said first set of rollers including a series of first rollers located on a first side of said suture thread and an opposing series of second rollers located on a second side of said suture thread as taught by Knewtson for the purpose of straightening the thread in the first and second axis (Co.3, line 11-20).
	With regards to the limitation “wherein each of said rollers of said first suture thread straightening section includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first suture thread straightening section define a first distance that is less than the outer diameter of said suture thread .The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, the first thread straightening section would have an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said first straightening section must have a first diameter that is that is less than the outer diameter of said suture thread. 

Regarding claim 19, Dey- Schuler- Knewtson discloses, one of said first and second planes is a horizontal plane and the other of said first and second planes is a vertical plane (Knewtson; Col.4, line 35-38; Fig.1).
Regarding claim 20, Dey- Schuler-Knewtson discloses the first bi-directional flexing forces applied by said first suture thread straightening section (20) flexes said suture thread in two opposite directions within the direction of said first plane, and wherein said second suture thread straightening section flexes said suture thread in two opposite directions within said second plane. The suture packaging of Dey-Knewtson is inherently fulfills the metes and bounds because the combination of Dey-Knewtson has all the necessary structures to perform the limitation.

Regarding claim 21, Dey- Schuler-Knewtson discloses, wherein said second suture thread straightening section (22) comprises a second set of rollers (Fig.4) that is configured to apply the second bi-directional flexing forces within said second plane (Fig.4,as the thread 12 is drawn in the direction 14, it would experience flexing force within the vertical plane; Fig.1; 236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction)  plane upon the exterior surface of said suture thread as said suture thread is drawn along the suture dispensing path (Fig.4) , wherein said first and second planes extend along axes that define an angle relative to one another (Col.4 line:38-40), and wherein said second suture thread straightening section comprises a second set of rollers (Fig. 4; 234, 236, 238, 240, 242, and 244)configured to apply the second bi- directional flexing forces (236,260, 244 are applying force in one direction while 234, 238, and 242 applying force in the opposite direction) upon the exterior surface of said suture thread, said second set of rollers including a series of first rollers (236,260, 244 )  located above said suture thread and an opposing series of second rollers (234, 238, and 242) located below said suture thread.
With regards to the limitation “wherein each of said rollers of said second straightening assembly includes an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread, and wherein the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly define the first distance that is less than the outer diameter of said suture thread.” The wire of Knewtson is a square wire with height and width. The groove of the rollers are made to match the profile of the wire. Since the wire profile of a suture as disclosed by Key has an outer diameter; when the straightening assembly is incorporated in the suture housing, the roller groove must have shapes that matches the shape profile of the suture thread. Therefore, it is reasonably that once incorporated, second straightening assembly would include an outer perimeter having a concave-shaped surface that is adapted to engage the exterior surface of said suture thread. Furthermore, since the rollers must apply force to straighten the wires, the opposing concave-shaped surfaces of said opposing first and second series of rollers of said second straightening assembly would have a  first distance that is less than the outer diameter of said suture thread.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey- Schuler-Knewtson as applied to claim 7 in view of Militaru (US 20040050131).
Regarding claim 9, Dey- Schuler-Knewtson does not explicitly discloses  “first suture straightening section is closer to the suture threads outlet of said suture straightening assembly than said second straightening section .” Militaru is relevant to this issue and discloses a straightening roller assembly wherein first straightening section (96; Horizontal plate, Fig.4) is closer to the suture threads outlet of said suture straightening assembly than said second straightening section (10, Vertical plate, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dey-Schuler-Knewtson to incorporate first straightening section is closer to the suture threads outlet of said suture straightening assembly than said second straightening section as taught by Militaru because a placement of the first set of rollers (Horizontal) closer to the inlet or the outlet within the assembly as taught by “Knewtson” or “Militaru” would have been an obvious matter of design choice in as much as the resultant structure will work equally well.

Response to Arguments
Applicant's arguments filed 03/08/2022  have been fully considered but they are not persuasive. 
The argument that the wire of Knewtson does not bent or flex within a horizontal plane by the rollers (34,36,38,40,42, and 44) is not persuasive. As the wire is passing through the straightening assembly, the wire must be going through pressure/force exerted by the series of rollers in two opposite direction (i.e left and right ). Similar analogy is applied for the second straightening section that incorporates rollers (234,236,238,240,242, and 244). 
Arguments related to the shape of the roller groove and wire is not persuasive as well. The wire of Knewtson has square shaped cross section. In order to apply force to the wire, the roller groove must match the shape profile of the wire. For that reason, the roller groove has a height and width that matches the shape profile of the wire. Since the suture thread of the primary art has an outer diameter, the roller groove must match the shape profile and therefore would have a  concave shape that is able to exert force on the exterior of the suture. Furthermore, the distance between the first and second series of roller grooves as defined in claim 1 must be smaller than the diameter of the suture otherwise, the rollers would not be able to apply any force/pressure on the thread. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viviroli (US 897843) discloses the incorporation of a series of rollers that exerts bi directional force in order to straighten a wire (Fig. 1). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736            

/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736